DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
The following office action is in response to the applicant’s amendment filed 09/30/2022.
Information Disclosure Statement
The information disclosure statement filed 04/03/2018 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements (IDS) submitted on 08/ and 02/04/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note all citations contained within brackets [], correspond to locations within the prior art references. All citations contained within parentheses (), correspond to claims within the instant application.
Claim(s) 1, 3, 7, 10-13 and 24-26 are rejected under 35 U.S.C. 103 as being anticipated by Silber et al. US 6654628 B1 “Silber” and further in view of Tanaka US 20160135693 A1 "Tanaka" and Mansi et al. US 20130197881 A1 “Mansi”.
Regarding claims 1, 10, 12 and 24, Silber teaches “An MRI apparatus configured to be connected with a pressure device that externally pressures a blood vessel of an object by using a cuff, the MRI apparatus comprising: a scanner configured to perform imaging on the object, and processing circuitry configured to control the pressure device […] a cycle of an ischemia and a reperfusion […], thereby increasing the blood flow of the object or stabilizing a cardiac cycle of the object” (Claim 1); “An MRI system comprising: a pressure device configured to perform imaging on the object by using a cuff; a scanner configured to perform imaging on the object; and processing circuitry configured to control the pressure device […] an ischemia and a reperfusion […] for the object, thereby increasing the blood flow of the object of stabilizing a cardiac cycle of the object, and cause the scanner to image the object whose blood flow has been increased of whose cardiac cycle has been stabilized” (Claim 10); “An MRI method comprising: controlling a pressure device by using a cuff […] an ischemia and a reperfusion […] for an object thereby increasing a blood flow of the object or stabilizing a cardiac cycle of the object and causing a scanner to image the object whose blood flow has been increased or whose cardiac cycle has been stabilized” (Claim 12); and “An MRI apparatus configured to be connected with a pressure device that externally pressures a blood vessel of an object by using a cuff, the MRI apparatus comprising: a scanner configured to perform imaging on the object; and processing circuitry configured to control the pressure device to cause the object to obtain physiological effects by […] an ischemia and a reperfusion […]” (Claim 24) (“Phase contrast magnetic resonance angiography (PCMRA) allows for images which can provide cross sectional area and spatially averaged blood flow velocity readings simultaneously. […] As discussed above, provided are methods of assessing vascular endothelial function using phase contrast magnetic resonance angiography (PCMRA). In general the method consists of the following: a person lies in scanner with a receive coil and a sphygmomanometer, or inflatable (blood pressure) cuff on the limb; phase contrast magnetic resonance images are obtained of the arterial cross section at baseline; the cuff is inflated to a pressure above the maximum systolic pressure of the person in order to block the artery completely, for a period of about five minutes, then the pressure is released; and phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion” [Column 5, Lines 25-54]. To carry out the phase contrast magnetic resonance angiography procedure, an MRI system containing an MRI apparatus configured to be connected with a pressure device (i.e. a sphygmomanometer) that externally pressures a blood vessel of an object had to be present. Additionally, since the person lies in the scanner with a receive coil, the MRI apparatus includes a scanner configured to perform imaging on an object. 
Ischemia occurs when a blood vessel is occluded (i.e. as a result of external pressure from a cuff) for a specific period of time and reperfusion is the restoration of blood flow following the release of pressure from a cuff. The cycling of ischemia and reperfusion inherently causes an increase in the blood flow of the object and/or the stabilization of a cardiac cycle of the object. An increase in the blood flow of the object and/or the stabilization of a cardiac cycle of the object constitute physiological effects that occur in the object as a result of the amount of pressure being applied to the object by the pressure device. In this case, since the cuff is inflated to a pressure above the maximum systolic pressure of the person to block the artery completely for five minutes (i.e. causing an ischemia state) and the pressure is released following this five-minute period (i.e. causing a reperfusion state), the MRI apparatus had to have included processing circuitry configured to control the pressure device (i.e. sphygmomanometer) to cause an ischemia stat and a reperfusion state for the object, thereby increasing the blood flow of the object or stabilizing a cardiac cycle of the object. Finally, since phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion (i.e. during the reperfusion state), the processing circuitry had to have been configured to cause the scanner to image the object whose blood flow has been increased or whose cardiac cycle has been stabilized.).
That being said, Silber does not explicitly teach to “control(ling) the pressure device so as to repeat a cycle of an ischemia and a reperfusion plural times for the object” (Claims 1, 10, 12), “by repeating the cycle of the ischemia and the reperfusion plural times” (Claims 1, 10, 12 and 24), “wherein the processing circuitry is further configured to cause the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claims 1, 10, 24) or “causing the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claim 12).
Tanaka is within the same field of endeavor as the claimed invention because it includes a compression control device for causing an ischemic state [Abstract].
Tanaka teaches to “control(ling) the pressure device so as to repeat a cycle of an ischemia and a reperfusion plural times for the object” (Claims 1, 10, 12), “by repeating the cycle of the ischemia and the reperfusion plural times” (Claims 1, 10, 12 and 24) (“After completing the above-described preliminary stage, the remote ischemic preconditioning is started. An ischemic time, a reperfusion time and the number of cycles can be set. In this embodiment, description will be given on the assumption that a time period of an ischemic state and a time period of a reperfusion state retained in the remote ischemic preconditioning are respectively set to 5 minutes, and that a cycle of a combination of the ischemic period of 5 minutes and the reperfusion period of 5 minutes defined as one set is repeated by four times, namely as four sets” [0043] and “In step S113, it is determined whether or not the four sets of the cycle of the ischemic period of 5 minutes duration and the reperfusion period of 5 minutes duration have completed after starting the ischemic preconditioning. If it is determined that the four sets have not been completed, the processing returns to step S106. If it is determined that the four sets have been completed, the processing of the remote ischemic preconditioning is terminated” [0056]. In order to perform the cycling of ischemia and reperfusion in four sets, the pressure device (see cuff 3 in FIG. 1) had to have been controlled so as to repeat a cycle of an ischemia and a reperfusion plural times for the object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus, system and method of Silber so as to include controlling the pressure device to repeat a cycle of ischemia and reperfusion plural times as disclosed in Tanaka in order to “improve ischemia resistance of an organ to be treated by causing ischemia and reperfusion of a short period of time several times in a region away from the heart” [Tanaka: 0004]. An improvement in ischemia resistance, caused by performing remote ischemic preconditioning, would reduce the potential for patient injury during a surgical procedure [Tanaka: 0004]. Furthermore, the cycling of ischemia and reperfusion is one of a finite number of techniques which can be performed to cause an increase in the blood flow within a subject and/or to stabilize the cardiac cycle of the subject with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of increasing blood flow within the subject so as to improve the ischemia resistance of an organ prior to a surgical procedure.
The combination of Silber and Tanaka does not teach “wherein the processing circuitry is further configured to cause the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claims 1, 10, 24) or “causing the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claim 12).
Mansi is within the same field of endeavor as the claimed invention because it involves a method and system for patient-specific planning of cardiac therapy based on preoperative clinical data and medical images, such as ECG data, magnetic resonance imaging (MRI) data and ultrasound data (see [Abstract]).
Mansi discloses “wherein the processing circuitry is further configured to cause the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claims 1, 10, 24) and “causing the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claim 12) (“FIG. 1 illustrates a method for patient-specific CRT planning according to an embodiment of the present invention […] at step 100 clinical data and medical images of a patient are received. The clinical data can include electrophysiology data such as ECG and/or pressure data such as invasive catheter measurements or pressure cuff measurements. […] The medical images may be a sequence of medical images acquired over at least one complete heart cycle. […] The medical images may be received directly from a medical imaging device such as an MR or ultrasound scanner” [0027] and “Starting from a medical image 302 of the heart (MRI, Ultrasound), at step 310, a detailed anatomical model 312 of the patient’s heart is generated” [0030]. Therefore, the system of Mansi measures clinical data (i.e. through the use of a pressure cuff measurement) and a medical image (i.e. of the heart). Pressure cuff measurements are performed on the arm of a patient (i.e. the brachial artery, see Silber and Tanaka FIG. 1, cuff 3). Therefore, since the medical images are obtained of the heart (i.e. through MRI) and the clinical data (i.e. pressure cuff measurements) the processing circuitry is further configured to cause the scanner to image a body part of the object that is different from a body part where the cuff is placed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber and Tanaka to include the processing circuitry causing the scanner to image a body part of the object that is different from a body part where the cuff is placed as disclosed in Mansi in order to generate a patient-specific computation heart model for use in patient-specific planning of cardiac therapy based on preoperative clinical data and medical images (Mansi: [Abstract]). Developing a patient-specific computational heart model, which are based on clinical data (i.e. pressure cuff measurements) and medical images (i.e. of the heart), is one of a finite number of techniques which can be used to analyze changes in cardiac parameters for use in therapy planning an optimization (Mansi: [Abstract]) with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining MRI images of the heart in addition to clinical data (i.e. pressure cuff measurements) for use in planning patient-specific cardiac therapy.
Regarding claim 3, Silber teaches “wherein the scanner is configured to image the blood vessel by non-contrast enhanced MRA (Magnetic Resonance Angiography) or contrast-enhanced MRA” (“Phase contrast magnetic resonance angiography (PCMRA) allows for images which can provide cross sectional area and spatially averaged blood flow velocity readings simultaneously” [Column 5, Lines 25-28]. As established previously, to carry out the PCMRA protocol an MRI apparatus must be present. Additionally, since the protocol is phase contrast magnetic resonance angiography, the scanner must be configured to image the blood vessel by a contrast-enhanced MRA.).
Regarding claim 7, Silber teaches “wherein the processing circuitry is configured to acquire an initial pressure value by causing the pressure device to pressurize the blood vessel to such an extent that a shape of a pulse wave becomes flat, before the ischemia and the reperfusion are caused, and bring the blood vessel into ischemia by causing the pressure device to pressurize the blood vessel at a pressure that is larger than the initial pressure value by a predetermined margin” (“Peak systolic WSS and vessel dilation in response to hyperemia were measured in the right brachial artery of each subject. […] The arm was positioned using coronal, sagittal and/or axial scout images to ensure that the brachial artery was parallel to the magnet bore. Baseline phase-contrast MR images were obtained. After baseline blood pressure was recorded, the cuff was inflated to at least 10 mmHg above peak systolic pressure for 5 minutes” [Column 7, Line 63-Column 8, Line 13]. In this case, to obtain a baseline blood pressure (i.e. an initial pressure value), the processing circuitry had to have been configured to acquire an initial pressure value by causing the pressure device (i.e. the sphygmomanometer) to pressurize the blood vessel to such an extent that a shape of a pulse wave becomes flat, before the ischemia and reperfusion are caused. Additionally, since the cuff is inflated to at least 10 mmHg above peak systolic pressure for 5 minutes, the processing circuitry had to have been configured to bring the blood vessel into ischemia by causing the pressure device to pressurize the blood vessel at a pressure that is larger than the initial pressure value by a predetermined margin (i.e. at least 10 mmHg).).
Regarding claim 11, Silber teaches “wherein the pressure device includes the cuff which is an inflatable cuff, and acquires at least one of a blood-flow increasing effect of the object and an antiarrhythmic effect by performing an ischemia-and-reperfusion cycle, in which inflatable cuff pressure is increased to bring the blood vessel into the ischemia and then the blood vessel is brought into the reperfusion by loosening the inflatable cuff” (“As discussed above, provided are methods of assessing vascular endothelial function using phase contrast magnetic resonance angiography (PCMRA). In general the method consists of the following: a person lies in scanner with a receive coil and a sphygmomanometer, or inflatable (blood pressure) cuff on the limb; phase contrast magnetic resonance images are obtained of the arterial cross section at baseline; the cuff is inflated to a pressure above the maximum systolic pressure of the person in order to block the artery completely, for a period of about five minutes, then the pressure is released; and phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion” [Column 5, Lines 38-54]. Therefore, an inflatable blood pressure cuff is utilized within the MRI system. Since the cuff is inflated to a pressure above the maximum systolic pressure of the person to block the artery completely for five minutes, the inflatable cuff pressure is increased to bring the blood vessel into ischemia. Additionally, since the pressure of the cuff is released to release the occlusion, the blood vessel is brought into the reperfusion by loosening the inflatable cuff. This increase and subsequent decrease in the pressure of the cuff represents an ischemia-and-reperfusion cycle which is inherently performed to achieve at least one of a blood-flow increasing effect of the object and an antiarrhythmic effect.).
Regarding claim 13, Silber teaches “wherein the scanner is configured to perform a first imaging for measuring a biological phenomenon of the object to acquire first data, before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion” (“As discussed above, provided are methods of assessing vascular endothelial function using phase contrast magnetic resonance angiography (PCMRA). In general, the method consists of the following: a person lies in scanner with a receive coil and a sphygmomanometer, or inflatable (blood pressure) cuff on the limb; phase contrast magnetic resonance images are obtained of the arterial cross section at baseline” [Column 5, Lines 38-46]. Thus, since the phase contrast magnetic resonance images are obtained of the arterial cross section at baseline, the scanner had to have been configured to perform a first imaging for measuring a biological phenomenon of the object to acquire first data before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion.); and 
“perform a second imaging for measuring the biological phenomenon to acquire second data, after performing the remote ischemic conditioning” (“the cuff is inflated to a pressure above the maximum systolic pressure of the person in order to block the artery completely, for a period of about five minutes, then the pressure is released; and phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion” [Column 5, Lines 37-54]. Thus, since phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion, the scanner is configured to perform a second imaging for measuring the biological phenomenon to acquire second data, after performing the remote ischemic conditioning (i.e. the inflation of the cuff to block the artery completely and the release of pressure); and
“the processing circuitry is configured to conduct a first analysis on the first data, conduct a second analysis on the second data, and evaluate a change of the biological phenomenon of the object, using a result of the first analysis and a result of the second analysis” (“Another preferred method of the invention includes methods of determining a relationship between shear stress stimulus and dilation response, wherein steps of obtaining images of an artery prior to, during, and following occlusion of the artery are identical to those of the above mentioned method, and further comprise steps of determining indicators of vascular endothelial function such as wall shear stress and flow mediated dilation from calculations using data generated from images, followed by determining a relationship between the obtained shear stress stimulus value of the change in wall shear stress as compared from baseline to peak hyperemia and the obtained dilation response value” [Column 4, Lines 32-44]. To determine a relationship between the obtained shear stress stimulus value of the change in wall shear stress from baseline (i.e. corresponding to the first data) to peak hyperemia (i.e. corresponding to the second data), the processing circuitry had to have conducted a first analysis on the first data (i.e. to calculate the wall shear stress and flow mediated dilation indicators from the baseline image acquired prior to performing occlusion) and the processing circuitry had to have conducted a second analysis on the second data (i.e. to calculate the wall shear stress and flow mediated dilation indicators from the image acquired following the occlusion of the artery). Furthermore, since a relationship between the obtained shear stress stimulus value of the change in wall shear stress as compared from baseline to peak hyperemia and the obtained dilation response value are determined following the determining of the indicators of vascular endothelial function (i.e. wall shear stress and flow mediated dilation), the processing circuitry is configured to evaluate a change of the biological phenomenon of the object (i.e. corresponding to the flow mediated dilation/wall shear stress), using a result of the first analysis (i.e. the baseline) and a result of the second analysis (i.e. the peak hyperemia).).
Regarding claims 25 and 26, Silber teaches “wherein the processing circuitry is further configured to determine a start timing of the imaging based on a state of pressurization caused by the pressure device, and cause the scanner to perform the imaging on the object in accordance with the start timing” (Claim 25) and “wherein the processing circuitry is further configured to determine a start timing based on biological information of the object obtained in response to pressurization of the blood vessel with the pressure device, and cause the scanner to perform imaging on the object in accordance with the start timing” (“One preferred method of assessing vascular endothelial function of a subject during hyperemic response comprises: (a) using a magnetic resonance imaging scanner to obtain images […] (d) constricting the artery for a time period, whereby the artery is fully occluded; (e) releasing the artery from occlusion; (f) acquiring images of the artery prior to occlusion (at baseline), as well as during occlusion, and at time period following release from occlusion” [Column 3, Line 58-Column 4, Line 4]. Therefore, since the magnetic resonance imaging scanner performs imaging before occlusion (i.e. pressurization of the blood vessel), during occlusion and after occlusion, the processing circuitry must have determined a start timing of the imaging based on a state of pressurization of the blood vessel caused by the pressure device and biological information (i.e. pressure value) of the object obtained in response to pressurization of the blood vessel with the pressure device and caused the scanner to perform imaging on the object in accordance with the start timing.). 
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silber et al. US 6654628 B1 “Silber”, Tanaka US 20160135693 A1 "Tanaka" and Mansi et al. US 20130197881 A1 “Mansi” as applied to claims 1, 3, 7, 10-13 and 24-26 above, and further in view of Yang et al. US 20180356486 A1 "Yang".
Regarding claim 9, Silber teaches “wherein the processing circuitry is configured to generate a blood vessel image […] between a first image acquired in the ischemia and a second image acquired after the reperfusion” (“After baseline blood pressure was recorded, the cuff was inflated to at least 10 mmHg above peak systolic pressure for 5 minutes. Phase-contrast scans were acquired during cuff occlusion, during peak hyperemia immediately after cuff deflation, and at 1 minute after cuff deflation” [Column 8, Lines 11-15] and “A single imaging plane perpendicular to the brachial artery was prescribed. Each two-dimensional phase contrast scan yielded 20 magnitude images and 20 corresponding phase images, reconstructed from 20 equally spaced time points in the cardiac cycle” [Column 8, Lines 19-23]. Therefore, since the phase contrast scan yields 20 magnitude and 20 phase images of the brachial artery, the processing circuitry had to have been configured to generate a blood vessel image. Additionally, since these phase contrast scans are acquired during cuff occlusion (i.e. causing ischemia) and during peak hyperemia immediately after cuff deflation and at 1 minute after cuff deflation (i.e. during the reperfusion stage), the processing circuitry acquires a first image in the ischemia and a second image acquired after the reperfusion.).
The combination of Silber, Tanaka and Mansi does not teach to generate a blood vessel image “by performing difference processing”.
Yang teaches to generate a blood vessel image “by performing difference processing” ("the method of claim 1, wherein the step of generating the synthetic diffusion DWI image at the target b-value further comprises: minimizing the cost function composed of a weighted sum of at least the fidelity term measuring similarities between the diffusion scan acquired at the target b-value and k space data of the synthetic diffusion DWI image and a constraint term measuring similarities between the synthetic diffusion DWI image and the initial computed DWI image at the target b-value" [Claim 6]. Considering that the cost function is minimized, this inherently suggests that a difference between the at least two images is performed. Additionally, the constraint term measures the similarity between the DWI images, which means a comparison is made between them. A similar comparison can be applied to find differences in images. Additionally, Yang discloses "DWI images with different b-values and different diffusion directions are normally combined with one another in order to calculate ADC maps" [0003]. To form the ADC maps, the differences between the images must be known.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka and Mansi to include the difference processing disclosed in Yang to determine how the blood flow changes in response to ischemia and reperfusion. By performing the difference processing the extent to which ischemia and reperfusion change the blood flow can be more readily understood. Combining the prior art elements according to known techniques would yield the predictable result of monitoring the differences in the blood vessel after experiencing ischemia and reperfusion.
Regarding claim 15, the combination of Silber, Tanaka and Mansi does not teach “wherein the scanner is configured to perform first diffusion weighted imaging by using a plurality of b-values to acquire first data, and perform second diffusion weighted imaging by using the plurality of b-values to acquire second data”; or “the processing circuitry is configured to conduct a first IVIM (Intravoxel Incoherent Motion) analysis on the first data, conduct a second IVIM analysis on the first data, and evaluate a change of the biological phenomenon of the object, using a result of the first IVIM analysis and a result of the second IVIM analysis”.
Yang teaches “perform first diffusion weighted imaging by using a plurality of b-values to acquire first data, and perform second diffusion weighted imaging by using the plurality of b-values to acquire second data” ("acquiring a plurality of initial diffusion scan data by means of diffusion weighted magnetic resonance scans at a plurality of initial b-values, deriving an initial diffusion image from at least part of the initial diffusion scan data; acquiring target diffusion scan data by means of a diffusion weighted magnetic resonance scan at a target b-value higher than each of the initial b-values" [Claim 1]. The initial diffusion scan data is associated with the first image and uses a plurality of b-values. The target diffusion scan data corresponds to the second diffusion weighted imaging and requires a plurality of b-values that are higher than the initial b-values.); and 
“the processing circuitry is configured to conduct a first IVIM (Intravoxel Incoherent Motion) analysis on the first data, conduct a second IVIM analysis on the first data, and evaluate a change of the biological phenomenon of the object, using a result of the first IVIM analysis and a result of the IVIM second analysis” ("the computer program instructions may also be loaded onto a computer […] to produce a computer implemented process" [0016]. Computers inherently contain processing circuitry. Additionally, Yang discloses "The method of claim 1, wherein the synthetic diffusion parameter map is one of an ADC map, a diffusion coefficient and kurtosis (DKI) map, and an intravoxel incoherent motion (IVIM) map" [Claim 4]. Therefore, intravoxel incoherent motion analysis can be performed on the data. The same analysis could be conducted multiple times considering that an IVIM map is generated. In terms of evaluating the change of the biological phenomenon, Yang also discloses "wherein the synthetic diffusion image generator is further configured to minimize the cost function composed of a sum of fidelity terms measuring similarities between the initial and target diffusion scan data [...]" [Claim 10]. The initial diffusion data corresponds to the first image and the target diffusion data corresponds to secondary images. The comparison would yield information about any changes in biological phenomenon (i.e. blood flow).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka and Mansi to include the diffusion weighted imaging disclosed in Yang to analyze the blood vessels in response to the activation of the pressure device. The diffusion weighted images can be further analyzed to determine an intravoxel incoherent map which represents the flow of fluid through the area being imaged. The first image corresponds to the blood vessel before ischemia and the second image corresponds to the blood vessel after ischemia has been performed. Therefore, the diffusion weighted imaging is one of a finite number of imaging technique that could be applied to the MRI apparatus to evaluate how remote ischemia conditioning impacts the blood flow of the patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would result in the predictable result of evaluating the change in blood flow as a result of analyzing diffusion weighted images.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silber et al. US 6654628 B1 “Silber”, Tanaka US 20160135693 A1 "Tanaka" and Mansi et al. US 20130197881 A1 “Mansi” as applied to claims 1, 3, 7, 10-13 and 24-26 above, and further in view of Gupte et al. US 20140234224 A1 "Gupte".
Regarding claim 14, Silber teaches “wherein the scanner is configured to perform a first imaging for measuring a biological phenomenon of the object […] to acquire first data, before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion” (“As discussed above, provided are methods of assessing vascular endothelial function using phase contrast magnetic resonance angiography (PCMRA). In general, the method consists of the following: a person lies in scanner with a receive coil and a sphygmomanometer, or inflatable (blood pressure) cuff on the limb; phase contrast magnetic resonance images are obtained of the arterial cross section at baseline” [Column 5, Lines 38-46]. Thus, since the phase contrast magnetic resonance images are obtained of the arterial cross section at baseline, the scanner had to have been configured to perform a first imaging for measuring a biological phenomenon of the object to acquire first data before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion.); and 
“perform a second imaging for measuring the biological phenomenon to acquire second data, after performing the remote ischemic conditioning” (“the cuff is inflated to a pressure above the maximum systolic pressure of the person in order to block the artery completely, for a period of about five minutes, then the pressure is released; and phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion” [Column 5, Lines 37-54]. Thus, since phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion, the scanner is configured to perform a second imaging for measuring the biological phenomenon to acquire second data, after performing the remote ischemic conditioning (i.e. the inflation of the cuff to block the artery completely and the release of pressure); and
“the processing circuitry is configured to conduct a first analysis on the first data, conduct a second analysis on the second data, and evaluate a change of the biological phenomenon of the object, using a result of the first analysis and a result of the second analysis” (“Another preferred method of the invention includes methods of determining a relationship between shear stress stimulus and dilation response, wherein steps of obtaining images of an artery prior to, during, and following occlusion of the artery are identical to those of the above mentioned method, and further comprise steps of determining indicators of vascular endothelial function such as wall shear stress and flow mediated dilation from calculations using data generated from images, followed by determining a relationship between the obtained shear stress stimulus value of the change in wall shear stress as compared from baseline to peak hyperemia and the obtained dilation response value” [Column 4, Lines 32-44]. To determine a relationship between the obtained shear stress stimulus value of the change in wall shear stress from baseline (i.e. corresponding to the first data) to peak hyperemia (i.e. corresponding to the second data), the processing circuitry had to have conducted a first analysis on the first data (i.e. to calculate the wall shear stress and flow mediated dilation indicators from the baseline image acquired prior to performing occlusion) and the processing circuitry had to have conducted a second analysis on the second data (i.e. to calculate the wall shear stress and flow mediated dilation indicators from the image acquired following the occlusion of the artery). Furthermore, since a relationship between the obtained shear stress stimulus value of the change in wall shear stress as compared from baseline to peak hyperemia and the obtained dilation response value are determined following the determining of the indicators of vascular endothelial function (i.e. wall shear stress and flow mediated dilation), the processing circuitry is configured to evaluate a change of the biological phenomenon of the object (i.e. corresponding to the flow mediated dilation/wall shear stress), using a result of the first analysis (i.e. the baseline) and a result of the second analysis (i.e. the peak hyperemia).).
The combination of Silber, Tanaka and Mansi does not teach the first imaging “including BOLD (blood oxygenation level dependent), OEF (oxygen extraction fraction), chemical shift, MRS (magnetic resonance spectroscopy), magnetization transfer, and CEST (chemical exchange saturation transfer)”.
Gupte teaches the first imaging “including BOLD (blood oxygenation level dependent), OEF (oxygen extraction fraction), chemical shift, MRS (magnetic resonance spectroscopy), magnetization transfer, and CEST (chemical exchange saturation transfer)” ("further embodiment provides a method of differentiating zones of abnormal, reduced blood flow in ischemic tissue by measuring one or more of oxygen delivery, oxygen metabolism and the oxygen extraction fraction in ischemic tissue by means of proton and/or oxygen-17 magnetic resonance imaging" [0110]. Therefore, Gupte identifies the amount of oxygen present in the ischemic tissue being imaged with proton and/or oxygen-17 magnetic resonance imaging using the oxygen extraction fraction (i.e. OEF. Thus, under broadest reasonable interpretation, the MRI apparatus of Lee can utilize the OEF (oxygen extraction fraction) disclosed in Gupte to perform first imaging before performing remote ischemic conditioning as disclosed in Silber to acquire first data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka and Mansi to include the oxygen extraction fraction measurement disclosed in Gupte in order to obtain more information regarding the blood flow of a patient. The oxygen extraction fraction represents the ratio of blood oxygen that is taken up by tissue from the blood stream. When there is a reduction of blood flow (i.e. ischemia), there is also a reduction in the amount of oxygen that can reach tissue. Therefore, measuring the oxygen extraction fraction is indicative of how much blood is flowing through a specific area being imaged and or subjected to external pressure. Combining the prior art elements according to known techniques would yield the predictable result of determining the amount of blood flow (i.e. by the oxygen extraction fraction) to assess the differences between ischemia and reperfusion.
Regarding claim 16, the combination of Silber, Tanaka and Mansi does not teach “wherein the processing circuitry is configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object”.
Gupte teaches “wherein the processing circuitry is configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object” (a "further embodiment provides a method of differentiating zones of abnormal, reduced blood flow in ischemic tissue by measuring one or more of oxygen delivery, oxygen metabolism and the oxygen extraction fraction in ischemic tissue by means of proton and/or oxygen-17 magnetic resonance imaging" [0110]. Therefore, the region of interest is analyzed by determining the amount of blood flow to that region and abnormal regions are identified. Therefore, under broadest reasonable interpretation, the analysis performed by Gupte to evaluate the biological phenomenon of the object to distinguish abnormal and normal regions of tissue property among a region of interest of the object.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka and Mansi to include the oxygen extraction fraction measurement disclosed in Gupte to obtain more information regarding the blood flow of a patient. The oxygen extraction fraction represents the ratio of blood oxygen that is taken up by tissue from the blood stream. When there is a reduction of blood flow (i.e. ischemia), there is also a reduction in the amount of oxygen that can reach tissue. Therefore, measuring the oxygen extraction fraction is indicative of how much blood is flowing through a specific area being imaged and or subjected to external pressure. Combining the prior art elements according to known techniques would yield the predictable result of providing the physician with abnormal and normal tissue regions within the region of interest of the object based on the biological phenomenon resulting from the application of remote ischemic conditioning.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Silber et al. US 6654628 B1 “Silber”, Tanaka US 20160135693 A1 "Tanaka", Mansi et al. US 20130197881 A1 “Mansi” and Yang et al. US 20180356486 A1 "Yang" as applied to claims 9 and 15 above, and further in view of Gupte et al. US 20140234224 A1 "Gupte".
Regarding claim 17, the combination of Silber, Tanaka, Mansi and Yang does not teach “wherein the processing circuitry is configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object”.
Gupte teaches “wherein the processing circuitry is configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object” (a "further embodiment provides a method of differentiating zones of abnormal, reduced blood flow in ischemic tissue by measuring one or more of oxygen delivery, oxygen metabolism and the oxygen extraction fraction in ischemic tissue by means of proton and/or oxygen-17 magnetic resonance imaging" [0110]. Therefore, the region of interest is analyzed by determining the amount of blood flow to that region and abnormal regions are identified. Therefore, under broadest reasonable interpretation, the analysis performed by Gupte to evaluate the biological phenomenon of the object to distinguish abnormal and normal regions of tissue property among a region of interest of the object.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify combination of Silber, Tanaka and Yang to include the oxygen extraction fraction measurement disclosed in Gupte to obtain more information regarding the blood flow of a patient. The oxygen extraction fraction represents the ratio of blood oxygen that is taken up by tissue from the blood stream. When there is a reduction of blood flow (i.e. ischemia), there is also a reduction in the amount of oxygen that can reach tissue. Therefore, measuring the oxygen extraction fraction is indicative of how much blood is flowing through a specific area being imaged and or subjected to external pressure. Combining the prior art elements according to known techniques would yield the predictable result of providing the physician with abnormal and normal tissue regions within the region of interest of the object based on the biological phenomenon resulting from the application of remote ischemic conditioning.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silber et al. US 6654628 B1 “Silber”, Tanaka US 20160135693 A1 "Tanaka", Mansi et al. US 20130197881 A1 “Mansi” and Yang et al. US 20180356486 A1 "Yang" as applied to claims 9 and 15 above, and further in view of Gulaka et al. US 20160026761 A1 "Gulaka".
Regarding claim 18, the combination of Silber, Tanaka, Mansi and Yang, does not teach “wherein the processing circuitry is configured to distinguish between an infarction core and penumbra in a cerebral infarct region of the object, based on the result of the first IVIM analysis and the second IVIM analysis” or “wherein the infarction core is difficult to be salvaged, while the penumbra is a functionally impaired region that has a potential to be salvaged”.
Gulaka teaches “wherein the processing circuitry is configured to distinguish between an infarction core and penumbra in a cerebral infarct region of the object, based on the result of the first IVIM analysis and the second IVIM analysis” and “wherein the infarction core is difficult to be salvaged, while the penumbra is a functionally impaired region that has a potential to be salvaged” ("when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of interest in the brain. Therefore, the infarction core and the penumbra are identified with the processing functions disclosed by Gulaka. Additionally, a cerebral infarction is another term for a stroke. When a patient experiences a cerebral infarction, there is a cessation of blood flow to a portion of the brain (i.e. the infarction core) which is difficult to salvage. The area surrounding the infarction core (i.e. the penumbra) experiences a reduction in blood flow, however since blood can still flow through the region, there is a possibility of salvaging that region. Thus, the infarction core is difficult to be salvaged and the area surrounding the infarction core (i.e. the penumbra) constitutes a functionally impaired region that has a potential to be salvaged.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka, Mansi and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka to obtain more information regarding the blood flow within the brain. Knowing where the infarction core and the penumbra are located can enable a physician to identify where to apply remote ischemic conditioning to the penumbra of the brain. Combining the prior art elements according to known techniques would yield the predictable result of determining the infarction core such that the region can be subjected to remote ischemic conditioning to mitigate the spread of the infarction core and therefore preserve some of the functionality of that region. 
Regarding claim 19, Silber teaches “using a first parameter before execution of the remote ischemic conditioning and a second parameter after execution of the remote ischemic conditioning” (“As discussed above, provided are methods of assessing vascular endothelial function using phase contrast magnetic resonance angiography (PCMRA). In general the method consists of the following: a person lies in scanner with a receive coil and a sphygmomanometer, or inflatable (blood pressure) cuff on the limb; phase contrast magnetic resonance images are obtained of the arterial cross section at baseline, the cuff is inflated to a pressure above the maximum systolic pressure of the person in order to block the artery completely, for a period of about five minutes, then the pressure is released; and phase contrast magnetic resonance images are obtained of the arterial cross section at intervals following release of occlusion” [Column 5, Lines 37-54]. Thus, since the phase contrast magnetic resonance images are obtained of the arterial cross section at baseline, the scanner had to have been configured to perform a first imaging for measuring a biological phenomenon of the object to acquire first data before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion. Additionally, since the phase contrast magnetic resonance images are obtained following release of occlusion, the scanner performs a second imaging after execution of the remote ischemic conditioning. 
In regard to the parameters, Silber discloses (“Another preferred method of the invention includes methods of determining a relationship between shear stress stimulus and dilation response, wherein steps of obtaining images of an artery prior to, during, and following occlusion of the artery are identical to those of the above mentioned method, and further comprise steps of determining indicators of vascular endothelial function such as wall shear stress and flow mediated dilation from calculations using data generated from images, followed by determining a relationship between the obtained shear stress stimulus value of the change in wall shear stress as compared from baseline to peak hyperemia and the obtained dilation response value” [Column 4, Lines 32-44]. To determine a relationship between the obtained shear stress stimulus value of the change in wall shear stress from baseline (i.e. corresponding to the first data) to peak hyperemia (i.e. corresponding to the second data), the processing circuitry had to have conducted a first analysis on the first data (i.e. to calculate the wall shear stress and flow mediated dilation indicators from the baseline image acquired prior to performing occlusion) and the processing circuitry had to have conducted a second analysis on the second data (i.e. to calculate the wall shear stress and flow mediated dilation indicators from the image acquired following the occlusion of the artery).); and 
Yang teaches “the first parameter being calculated by the first IVIM analysis, the second parameter being calculated by the second IVIM analysis” ("The method of claim 1, wherein the synthetic diffusion parameter map is one of an ADC map, a diffusion coefficient and kurtosis (DKI) map, and an intravoxel incoherent motion (IVIM) map" [Claim 4]. Therefore, intravoxel incoherent motion analysis can be performed on the data. A map requires multiple data points to be generated. Therefore, the same analysis must be conducted multiple times to generate an IVIM map. Thus, a first parameter and a second parameter must be calculated by the first IVIM analysis and the second IVIM analysis to generate the IVIM map.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka and Mansi to include the diffusion weighted imaging disclosed in Yang to analyze the blood vessels in response to the activation of the pressure device. The diffusion weighted images can be further analyzed to determine an intravoxel incoherent map which represents the flow of fluid through the area being imaged. The first image corresponds to the blood vessel before ischemia and the second image corresponds to the blood vessel after ischemia has been performed. Therefore, the diffusion weighted imaging is one of a finite number of imaging technique that could be applied to the MRI apparatus to evaluate how remote ischemia conditioning impacts the blood flow of the patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would result in the predictable result of evaluating the change in blood flow through analyzing diffusion weighted images.
The combination of Silber, Tanaka, Mansi and Yang does not teach “to distinguish between an infarction core and penumbra in a cerebral infarct region of the object”.
Gulaka teaches “to distinguish between an infarction core and penumbra in a cerebral infarct region of the object” ("when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of interest in the brain. Therefore, the infarction core and the penumbra are identified with the processing functions disclosed by Gulaka.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka, Mansi and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka to obtain more information regarding the blood flow within the brain. Knowing where the infarction core and the penumbra are located can enable a physician to identify where to apply remote ischemic conditioning to the penumbra of the brain. Combining the prior art elements according to known techniques would yield the predictable result of determining the infarction core such that the region can be subjected to remote ischemic conditioning to mitigate the spread of the infarction core and therefore preserve some of the functionality of that region. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Silber et al. US 6654628 B1 “Silber”, Tanaka US 20160135693 A1 "Tanaka", Mansi et al. US 20130197881 A1 “Mansi” and Yang et al. US 20180356486 A1 "Yang" and Gulaka et al. US 20160026761 A1 "Gulaka" as applied to claims 18-19 above, and further in view of Lee US 20140309520 A1 "Lee".
Regarding claim 20, Gulaka teaches “the processing circuitry is configured to distinguish between the infarction core and the penumbra […]” ("when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of interest in the brain. Therefore, the infarction core and the penumbra are identified with the processing functions disclosed by Gulaka.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka, Mansi and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka to obtain more information regarding the blood flow within the brain. Knowing where the infarction core and the penumbra are located can enable a physician to identify where to apply remote ischemic conditioning to the penumbra of the brain. Combining the prior art elements according to known techniques would yield the predictable result of determining the infarction core such that the region can be subjected to remote ischemic conditioning to mitigate the spread of the infarction core and therefore preserve some of the functionality of that region. 
The combination of Silber, Tanaka, Mansi, Yang and Gulaka does not teach “wherein the first parameter is a first perfusion fraction indicating a ratio of perfusion and diffusion before execution of the remote ischemic conditioning” or “the second parameter is a second perfusion fraction indicating a ratio of perfusion and diffusion after execution of the remote ischemic conditioning”.
Lee teaches “wherein the first parameter is a first perfusion fraction indicating a ratio of perfusion and diffusion before execution of the remote ischemic conditioning and the second parameter is a second perfusion fraction indicating a ratio of perfusion and diffusion after execution of the remote ischemic conditioning” ("a second calculating unit for calculating the perfusion fraction that the T2 value is not taken into account on the basis of a first T2-weighted image in the aforementioned plurality of T2 weighted images […]" [0013]. T2 corresponds to the time it takes for a signal to go between the parenchyma (i.e. tissue) and the blood [0010] and is essentially the time it takes for the signal to decay. The second calculating unit calculates the first perfusion fraction (i.e. the first parameter). Since the T2 value is not being considered when the second calculating unit calculates the first perfusion fraction, so under broadest reasonable interpretation, this perfusion fraction could be calculated before the execution of remote ischemic conditioning disclosed in Tanaka. Lee also discloses "a third calculating unit for calculating a perfusion fraction that the T2 value has been taken into account [...]" [0013]. The third calculating unit therefore calculates a second perfusion fraction (i.e. the second parameter). Since the T2 value is considered, whether or not remote ischemic conditioning has been performed already would impact the calculation, so under broadest reasonable interpretation, this perfusion fraction could be calculated after the execution of remote ischemic conditioning disclosed in Silber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka, Mansi, Yang and Gulaka to include the perfusion fraction disclosed in Lee to evaluate the change in the perfusion and diffusion resulting from the application of remote ischemic conditioning. A perfusion fraction is one of a finite number of parameters which can be used to evaluate the flow of blood through blood vessels with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of assessing the blood flow with the perfusion fraction calculations.
Regarding claim 21, the combination of Silber, Tanaka, Mansi, Yang and Gulaka does not teach “wherein the processing circuitry is configured to calculate a fraction difference between the first perfusion fraction and the second perfusion fraction for each voxel”; “determine that each voxel for which the fraction difference is larger than a predetermined first threshold is included in the penumbra”; and “determine that each voxel for which the fraction difference is smaller than a predetermined second threshold  is included in the infarction core” and “by using the first perfusion fraction and the second perfusion fraction”.
Lee teaches “wherein the processing circuitry is configured to calculate a fraction difference between the first perfusion fraction and the second perfusion fraction for each voxel” ("the first calculating unit distinguishes internal regions from external regions of the T2-weighted images […]. Since the pixel value in the external region is sufficiently smaller than the pixel value of the pixel in the internal region, the external region can be distinguished from the internal region from a difference in pixel value" [0071]. A pixel is another term for voxel. The pixel value that is displayed corresponds to the properties of the internal region (I.e. the infarct core) and the external region (i.e. the penumbra). 
Regarding the fraction difference between the first and second perfusion fractions, Lee discloses "wherein calculating a perfusion fraction where the T2 value has been taken into account comprises calculating the perfusion fraction where the T2 value has been taken into account by using a relational expression that defines a relation among the perfusion fraction where the T2 value was not taken into account [...]" [Claim 10]. As stated previously, the perfusion fraction where T2 was not considered corresponds to the first perfusion fraction and the perfusion fraction where T2 was considered corresponds to the second perfusion fraction. The relational expression under broadest reasonable interpretation would include a fraction difference between the first and second perfusion fractions.); 
“determine that each voxel for which the fraction difference is larger than a predetermined first threshold is included in the penumbra” and “determine that each voxel for which the fraction difference is smaller than a predetermined second threshold is included in the infarction core” and “by using the first perfusion fraction and the second perfusion fraction” ("comparing the T2 value with a threshold value and deciding whether the T2 value is to be used as a T2 value of a parenchyma based on the result of the comparison" [Claim 12]. The parenchyma is a specific region within tissue that is being examined. Under broadest reasonable interpretation, if the fraction difference is larger than the threshold, it can be assigned to the penumbra disclosed in Gulaka. This threshold indicates the amount of blood flow in that area and the penumbra would have more blood flow than the infarction core. The fraction difference being above the predetermined first threshold would indicate more flow in that region. Conversely, the fraction difference being below the threshold would indicate less flow in that region. The infarction core does not have blood flow. Therefore, under broadest reasonable interpretation, if the fraction difference is smaller than the predetermined second threshold, it can be assigned to the infarction core of Gulaka.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka, Mansi, Yang and Gulaka to include the perfusion fraction disclosed in Lee to evaluate the change in the perfusion and diffusion resulting from the application of remote ischemic conditioning. A perfusion fraction is one of a finite number of parameters which can be used to evaluate the flow of blood through blood vessels with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of assessing the blood flow with the perfusion fraction calculations.
Regarding claim 22, the combination of Silber, Tanaka, Mansi, Yang and Gulaka does not teach “wherein the first parameter is a first pseudo diffusion coefficient indicating a degree of signal reduction caused by perfusion before execution of the remote ischemic conditioning”; “the second parameter is a second pseudo diffusion coefficient indicating a degree of signal reduction caused by perfusion after execution of the remote ischemic conditioning”; “by using the first pseudo diffusion coefficient and the second pseudo diffusion coefficient”.
Lee teaches “wherein the first parameter is a first pseudo diffusion coefficient indicating a degree of signal reduction caused by perfusion before execution of the remote ischemic conditioning”, “the second parameter is a second pseudo diffusion coefficient indicating a degree of signal reduction caused by perfusion after execution of the remote ischemic conditioning” and “using the first pseudo diffusion coefficient and the second pseudo diffusion coefficient” ("the magnetic resonance apparatus of claim 4, wherein the perfusion fraction where T2 is not taken into account and the perfusion fraction where the T2 has been taken into account are calculated using by using a model expressed by the following formula [...] D* is an apparent diffusion coefficient by a pseudo diffusion component" [Claim 8]. In this case, the formula provided can be manipulated in order to formulate the expression for the pseudo diffusion component. The pseudo diffusion component is associated with a coefficient, and indicates signal reduction. As stated previously, the perfusion fraction where T2 is not considered corresponds to the first parameter. T2 corresponds to the time it takes for a signal to go between the parenchyma (i.e. tissue) and the blood [0010]. Since the T2 value is not being considered whether or not remote ischemic conditioning is or will be performed makes no difference in the calculation, so under broadest reasonable interpretation, this perfusion fraction could be calculated before the execution of remote ischemic conditioning disclosed in Silber. Conversely, as stated previously, the perfusion fraction where T2 is considered corresponds to the second parameter. T2 corresponds to the time it takes for a signal to go between the parenchyma (i.e. tissue) and the blood [0010]. Since the T2 value is being considered whether or not remote ischemic conditioning has been performed makes a difference in the calculation, so under broadest reasonable interpretation, this perfusion fraction could be calculated after the execution of remote ischemic conditioning disclosed in Silber.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silber, Tanaka, Mansi, Yang and Gulaka to include the perfusion fraction disclosed in Lee to evaluate the change in the perfusion and diffusion resulting from the application of remote ischemic conditioning. A perfusion fraction is one of a finite number of parameters which can be used to evaluate the flow of blood through blood vessels with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of assessing the blood flow with the perfusion fraction calculations.
Response to Arguments
Applicant’s arguments, see Remarks page 9-10, filed 05/31/2022, with respect to the rejection of the claims 1, 3, 7, 9-22 and 24-26 under 35 U.S.C. 103 have been have been fully considered and are persuasive. The examiner acknowledges that Silber does not teach “wherein the processing circuitry is further configured to cause the scanner to image a body art of the object that is different from a body part where the cuff is placed” (Claims 1, 10 and 24) and “causing the scanner to image a body part of the object that is different from a body part where the cuff is placed” (Claim 12). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mansi et al. US 20130197881 A1 “Mansi”. 
Regarding newly added claims 25 and 26, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuda et al. US 20140155767 A1 “Fukuda” is pertinent to the applicant’s disclosure because it discloses “Next, it is determined whether the pulse wave transit time value calculated in step S301 is stable (step S303). It is noted that the determination regarding whether the pulse wave transit time is stable may be carried out based on whether a difference in the continuously-measured pulse wave transmit time value is equal to or less than a predetermined threshold, for example” [0249] and “If it is determined that the pulse wave transit time is stable, the processing proceeds to step S305. In step S305, electrocardiogram measurement of the measurement subject is carried out by the electrocardiogram measurement unit 110” [0250].
Zhang US 20090050544 A1 “Zhang” is pertinent to the applicant’s disclosure because it discloses “The invention relates to a dialyser having a blood-pressure measuring unit assigned to the dialyser, a pulse-wave-transit-time measuring system assigned to the dialyser and an evaluation unit, the evaluation unit being configured such that a signal representing the blood pressure can be derived from this pulse wave transit time; the parameters describing the relationship between the pulse wave transit time and the blood pressure can be determined from a plurality of measurements made by the blood-pressure measuring unit and simultaneous measurements made by the pulse-wave-transit-time measuring system” [Abstract]. 
Kitane US 20100041982 A1 “Kitane” is pertinent to the applicant’s disclosure because it discloses “An MRI that does not use a contrast medium is referred to as a non-contrast MRA (magnetic resonance angiography). As the non-contrast MRA, an FBI (fresh blood imaging) method that performs an ECG (electro cardiogram) synchronization to capture a pumping blood flow ejected from the heart, thereby satisfactorily representing a blood vessel” [0005].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793